                                                                                Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION




TERRANCE L. KIMBROUGH,

                  Plaintiff,

v.                                             CASE NO. 4:17cv249-RH/CAS

CORIZON HEALTH, INC.,
M. TANNER, and V. HAMLET,

                  Defendants.

_____________________________/


                                ORDER OF DISMISSAL


         This case is before the court on the magistrate judge’s second report and

recommendation, ECF No. 46, the objection, ECF No. 47, and the response to the

objections, ECF No. 48. I have reviewed de novo the issues raised by the

objections. Upon consideration,

         IT IS ORDERED:

         The second report and recommendation is accepted and adopted as the

court’s opinion. The defendants’ summary-judgment motion, ECF No. 37, is




Case No. 4:17cv249-RH-CAS
                                                                           Page 2 of 2




granted. The clerk must enter judgment stating, “The complaint is dismissed with

prejudice.” The clerk must close the file.

         SO ORDERED on August 16, 2019.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:17cv249-RH-CAS
